DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-3, 6-8, 11, 23-25, 28-30, 33, and 73-94 responded on April 19, 2022 are pending, claims 1-3, 6-8, 11, 23-25, 28-30, 33, and 73-74 are canceled and claims 75-94 are new.
Response to Arguments
Applicant’s arguments, see pg. 6, filed April 19, 2022, with respect to the rejection(s) of claim(s) 1-3, 6-8, 11, 23-25, 28-30, 33, 73, and 74 under 35 USC §112(a), 35 U.S.C. § 102(a)(2) and 35 U.S.C. § 103 have been fully considered and are persuasive since claims 1-3, 6-8, 11, 23-25, 28-30, 33, 73, and 74 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 84 and 94 recite the limitation "the neighbor report" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 75-94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0174079 A1, hereinafter "Wang") in view of Hedayat(US 2016/0080954 A1, hereinafter "Hedayat").
Regarding claim 75, Wang discloses a first station (STA) comprising:
a transceiver (Wang, Fig. 2 208 transceiver); and a processor (Wang, Fig. 2 203 processor) configured to:
receive, via the transceiver, a plurality of packets from a plurality of second STAs (Wang, [0046] STA3 (i.e. first STA) observes the medium and constantly updates its database prior to frame exchange, STA3 monitors medium activity, e.g., frame exchange between STA1 and STA2);
determine one or more neighbor STAs from the plurality of second STAs that are located in a geographical vicinity with the first STA (Wang, [0046] The spatial observation allows STA3 to form a decision of what transmit power level to use during spatial re-use, and to determine whether the recipient STA is nearby or not when a nearby STA sends a frame. Note the TPC based on the long term spatial observation is overly conservative since most of neighbor STAs observed might not be active during the spatial re-use frame exchange);
determine neighbor information associated with each of the one or more neighbor STAs by extracting the neighbor information from respective packets received from the one or more neighbor STAs, the neighbor information comprising one or more of an identifier associated with a basic service set (BSS), a Medium Access Control (MAC) address, a BSS color, or a power indication (Wang, [0046] The database information obtained from information signaled by STAs, observed RSSIs, BSS color, etc. . The spatial observation allows STA3 to form a decision of what transmit power level to use during spatial re-use, and to determine whether the recipient STA is nearby or not when a nearby STA sends a frame);
Wang does not explicitly disclose assign the one or more neighbor STAs to a multi-user (MU) group based on the one or more neighbor STAs having a particular BSS color; and send, via the transceiver, information to a third STA associated with a neighbor STA in the assigned MU group overhearing one or more fourth STAs in an overlapping BSS (OBSS). 
Hedayat from the same field of endeavor discloses assign the one or more neighbor STAs to a multi-user (MU) group based on the one or more neighbor STAs having a particular BSS color (Hedayat, [0055] If the same number of bits are assigned to the short mapping or representations of the receiver/transmitter IDs (in HE SIG-A/B), then a STA can be identified by PAID, and an AP is identified by PBSSID (i.e. BSS color)); and send, via the transceiver, information to a third STA associated with a neighbor STA in the assigned MU group overhearing one or more fourth STAs in an overlapping BSS (OBSS) (Hedayat, [0041] to adapt a CCA threshold, for each basic service set (BSS) (i.e. MU group), to an optimum level that depends on the locations of the network devices in the WLAN, such as the locations of STAs vs the access point (AP), and neighboring BSS/overlapping BSS (OBSS), a BSS where the STAs are close to the AP). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified neighbor STA detection disclosed by Wang and signal determining neighbor STA signal by disclosed by Hedayat with a motivation to make this modification in order to improve the efficiency in assessing the availability of the wireless medium for communication amongst a set of network devices (Hedayat, [0002]).
Regarding claim 76, Wang discloses wherein the processor is further configured to send, via the transceiver, a discovery frame to the one or more neighbor STAs (Wang, [0046] STA3 (i.e. first STA) observes the medium and constantly updates its database prior to frame exchange, STA3 monitors medium activity, e.g., frame exchange between STA1 and STA2).
Regarding claim 77, Wang does not explicitly disclose wherein the discovery frame indicates one or more of a BSS identifier, a STA identifier, a filter field, a power field, or an allocated resource field. 
Hedayat from the same field of endeavor discloses wherein the discovery frame indicates one or more of a BSS identifier, a STA identifier, a filter field, a power field, or an allocated resource field (Hedayat, [0059] the STAs would backoff if they receive a frame (i.e. discovery frame) from any node within their default −82 dBm coverage. However, given the location of the nodes in this BSS, they can adopt a CCA threshold that is greater than −82 dBm as long as the AP receives signals from all its STAs above the adapted CCA threshold and as long as STAs defer to each other based on the adapted CCA value).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified neighbor STA detection disclosed by Wang and signal determining neighbor STA signal by disclosed by Hedayat with a motivation to make this modification in order to improve the efficiency in assessing the availability of the wireless medium for communication amongst a set of network devices (Hedayat, [0002]).
Regarding claim 78, Wang further discloses wherein the power field comprises a receive power threshold level to solicit a response from the one or more second STAs that are within the geographical vicinity of the first STA (Wang, [0059, 61] The spatial reuse information comprises a TX spectral density (power/Hz) and received signal or interference information of each inter BSS peer station, baseline CCA level (Baseline CCA) and a reference transmit power level (Ref_PWRLevel) (i.e. power threshold)).
	Regarding claim 79, Wang discloses the frame is sent constantly in [0046] wherein the discovery frame is sent periodically (Wang, [0046] STA3 observes the medium and constantly updates its database prior to frame exchange. In one embodiment, STA maintains a long-term moving window for a medium activity database. For example, during T1=5 seconds, STA3 monitors medium activity, e.g., frame exchange between STA1 and STA2 and updates its database. The database information obtained from information signaled by STAs, observed RSSIs, BSS color, etc.). 
	Regarding claim 80, Wang discloses determine a received power level associated with each of the plurality of packets, wherein the one or more neighbor STAs are determined to be located in the geographical vicinity with the first STA based on the received power level being above a predetermined threshold, wherein the predetermined threshold is determined based on one or more of a transmit frequency bandwidth or a transmit power indication (Wang, [0042] a reference transmit power level TX-PWR_Ref and the baseline CCA level at CCA_baseline are defined STA3 can raise its CCA level to max (RX-PWRSTA1, RX-PWR STA2)(an increase of A=max(RX-PWR STA1 RX-PWR STA2)-CCA_baseline), and reduces its TX power level to TX-PWR_Ref-Δ-margin. STA3 is then allowed to access the medium in concurrent with STA1's transmission).
	Regarding claim 81, Wang disclose does not explicitly disclose wherein the processor is configured to send one or more neighbor information fields, wherein each of the one or more neighbor information fields indicates the neighbor information for a respective neighbor STA of the one or more neighbor STAs.
Hedayat from the same field of endeavor discloses wherein the processor is configured to send one or more neighbor information fields, wherein each of the one or more neighbor information fields indicates the neighbor information for a respective neighbor STA of the one or more neighbor STAs (Hedayat, [0053] This relationship can be stored in the neighboring network device set for devices that are determined to be neighbors of STA0. The neighboring network device set is gradually updated whenever new IDs are collected for neighbors of STA0).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified neighbor STA detection disclosed by Wang and signal determining neighbor STA signal by disclosed by Hedayat with a motivation to make this modification in order to improve the efficiency in assessing the availability of the wireless medium for communication amongst a set of network devices (Hedayat, [0002]).
	Regarding claim 82, Wang further discloses wherein the third STA is in the OBSS (Wang, [0043] STA1 can allow other OBSS spatial re-use STAs (e.g., STA3) more room for spatial re-use).
	Regarding claim 83, Wang further discloses wherein each of the one or more neighbor STAs in the MU group are in the same BSS (Wang, [0039] A BSS color is
a shortened indication (e.g., a 3-5 bits indication) of BSS ID, which is chosen by an AP based on its observation of BSS colors of overlapping neighbor BSSs).
	Regarding claim 84, Wang further discloses wherein the processor is configured to: receive a resource allocation in response to sending the neighbor report frame (Wang, [0042] a reference transmit power level TX-PWR_Ref and the baseline CCA level at CCA_baseline are defined); and send, via the transceiver, an uplink orthogonal frequency division multiple access (OFDMA) transmission using one or more resources indicated in the resource allocation (Wang, [0042] STA3 can raise its CCA
level to max (RX-PWRSTA1, RX-PWR STA2)(an increase of A=max(RX-PWR STA1 RX-PWR STA2)-CCA_baseline), and reduces its TX power level to TX-PWR_Ref-Δ-margin. STA3 is then allowed to access the medium in concurrent with STA1's transmission).
Regarding claims 85-94, these claims recite "a method performed by a first STA" that disclose similar steps as recited by the method of claims 75-84, thus are rejected with the same rationale applied against claims 75-84 as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
	
	

	
	
	
	
	


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415            

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415